08-4240-ag
         Zou v. U.S. Department of Justice
                                                                                       BIA
                                                                                    Hom, IJ
                                                                                A98 347 954
                                  UNITED STATES COURT OF APPEALS
                                      FOR THE SECOND CIRCUIT

                                             SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER
     MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.


 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9 th day of February, two thousand ten.
 5
 6       PRESENT:
 7                 ROSEMARY S. POOLER,
 8                 DEBRA ANN LIVINGSTON, *
 9                              Circuit Judges.
10       _______________________________________
11
12       QIAO YAN ZOU, **
13                Petitioner,
14
15                            v.                                08-4240-ag
16                                                              NAC
17       U.S. DEPARTMENT OF JUSTICE, ATTORNEY
18       GENERAL & IMMIGRATION AND NATURALIZATION SERVICES,
19                Respondents.


                       *
                    The Honorable Sonia Sotomayor, originally a member of
             the panel, was elevated to the Supreme Court on August 8,
             2009. The two remaining members of the panel, who are in
             agreement, have determined the matter. See 28 U.S.C. § 46(d);
             Local Rule 0.14(2); United States v. Desimone, 140 F.3d 457
             (2d Cir. 1998).
                       **
                     In her brief, the Petitioner indicates that the proper
             spelling of her name is “Qiao Yan Zou.” The clerk’s office is
             directed to make this change on the official caption.
 1   FOR PETITIONER:           Qiao Yan Zou, pro se, Brooklyn, N.Y.
 2
 3   FOR RESPONDENTS:          Michael F. Hertz, Acting Assistant
 4                             Attorney General; Anthony W.
 5                             Norwood, Senior Litigation Counsel;
 6                             Shahrzad Baghai, Trial Attorney,
 7                             Office of Immigration Litigation,
 8                             United States Department of Justice,
 9                             Washington, D.C.
10
11       UPON DUE CONSIDERATION of this petition for review of a

12   Board of Immigration Appeals (“BIA”) decision, it is hereby

13   ORDERED, ADJUDGED, AND DECREED, that the petition for review

14   is DENIED.

15       Qiao Yan Zou, a native and citizen of China, seeks

16   review of an August 8, 2008 order of the BIA affirming the

17   August 22, 2006 decision of Immigration Judge (“IJ”) Sandy

18   Hom, which denied her application for asylum, withholding of

19   removal, and relief under the Convention Against Torture

20   (“CAT”).     In re Qiao Yang Zhou, No. A98 347 954 (B.I.A. Aug.

21   8, 2008), aff’g No. A98 347 954 (Immig. Ct. N.Y. City Aug.

22   22, 2006).     We assume the parties’ familiarity with the

23   underlying facts and procedural history in this case.

24       We need not reach the merits of the agency’s adverse

25   credibility determination because Zou waived any challenge

26   to that determination .    In her brief to this Court, Zou

27   states that she disagrees with the IJ’s and BIA’s decisions,

28   but does not acknowledge that the agency rendered an adverse

                                     2
1    credibility determination, much less argue that such

2    determination was in error.      Although we liberally construe

3    the papers filed by pro se litigants, see Marmolejo v.

4    United States, 196 F.3d 377, 378 (2d Cir. 1999), we “need

5    not manufacture claims of error for an appellant proceeding

6    pro se,” LoSacco v. City of Middletown, 71 F.3d 88, 93 (2d

7    Cir. 1995); see also Fed. R. App. P. 28(a)(9)(A) (noting

8    that an appellant’s brief must contain “appellant’s

9    contentions and the reasons for them, with citations to the

10   authorities and parts of the record on which the appellant

11   relies”).    Accordingly, any challenge to the agency’s

12   adverse credibility determination is deemed waived.          See

13   Yueqing Zhang v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7

14   (2d Cir. 2005)

15       Because Zou waived any challenge to the agency’s

16   adverse credibility determination, and because that finding

17   was dispositive of each of her applications for relief, we

18   deny the petition for review.         See Paul v. Gonzalez, 444

19   F.3d 148, 156 (2d Cir. 2006). ***


            ***
                We note that even if we were to review the credibility
       determination, it was supported by substantial evidence where it was
       properly based on: (1) inconsistencies regarding Zou’s claim that
       she was arrested for participating in an underground Christian
       church; (2) inconsistencies regarding her claim that she was beaten
       while detained; (3) lack of corroboration; and (4) the IJ’s finding

                                       3
1       For the foregoing reasons, the petition for review is

2   DENIED.   As we have completed our review, the pending motion

3   for a stay of removal in this petition is DISMISSED as moot.

4                                   FOR THE COURT:
5                                   Catherine O’Hagan Wolfe, Clerk
6
7
8




      that her demeanor indicated that she was not testifying credibly.
      See 8 U.S.C. § 1252(b)(4)(B); see also Majidi v. Gonzales, 430 F.3d
      77, 79-81 (2d Cir. 2005).

                                      4